Ford, J.
Defendant-appellant owned ten tenement houses which it proposed to turn into lofts for light manufacturing-purposes. It accordingly filed plans with the plaintiff-respondent (The Tenement House Department) for that ostensible purpose. This took the buildings out of the jurisdiction of the plaintiff and it so notified the superintendent of build- - ings. Hnder these plans defendant proceeded to tear down partitions, erect others and make extensive alterations with the evident purpose of their future use as tenement houses, although such alterations in old tenement houses are expressly forbidden by the statute. After these extensive changes were made in the buildings, defendant filed a- second set of plans which contemplated the adaptation of the houses as they then wore to. tenement-house puiposes. These latter plans were approved December 21, 1906. On March 8, 1907, plaintiff duly served notice of violation under' the Tenement House Law, alleging that the alterations were made without plans filed and approved as required by law. Hothing was done by defendant to remove the violation. Plaintiff contends that this subjects defendant to liability for the statutory penalty which was imposed "by the judgment appealed from.
Defendant maintains that no liability exists because, as a matter of fact, plans had been filed and approved, i. e., the plans for the change from tenement to nontenement purposes, before any alterations were made; and that, at the time the notice of violation was served, the second set of plans had been” filed and approved authorizing the changes made as *637well as those in contemplation. Hence, the defendant contends, there was no violation to he removed and the case of the plaintiff fails.
It appears that the alterations made before the second set of plans was approved were such as could not have been legally made in existing tenement houses. All the facts and circumstances surrounding the case are ample warrant for the finding that the alterations effected under the plans first filed were made with the intent to evade the Tenement House Law and that the defendant never really intended to turn the houses from tenement to nontenement uses.
The statute plainly forbids the doing of just what the defendant did do. At the time the notice of violation was served, the violation existed; and the penalty followed, unless that violation was removed within five days. It was not removed, and no effort was made to remove it. Defendant should not he heard to plead in extenuation of its illegal acts the ingenious methods resorted to for their accomplishment.
The judgment should be affirmed, with costs.
G-ildersleeve and McCall, JJ., concur.
Judgment affirmed, with costs.